           Case 2:18-cr-00227-MCE Document 17 Filed 07/28/20 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
2    Federal Defender
     LEXI NEGIN, #250376
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700
5
     Fax: 916-498-5710
6    Lexi_negin@fd.org

7    Attorneys for Defendant
     LETICIA DESMAN
8
9                               IN THE UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                  ) Case No. 2:18-CR-00227-MCE
12                                               )
                       Plaintiff,                ) DEFENDANT'S CONSENT TO APPEAR
13                                               ) VIA VIDEO-TELECONFERENCE
               vs.                               )
14                                               )
      LETICIA DESMAN,                            ) Date: July 23, 2020
15                                               ) Time: 10:00 a.m.
                       Defendant.                ) Judge: Hon. Morrison C. England, Jr.
16                                               )
                                                 )
17
18             Under CARES Act § 15002(b), LETICIA DESMAN, by and through her counsel of
19   record, consents to proceed with her Admint/Deny hearing by video-teleconference. Counsel has
20   advised Ms. Desman of her right to appear in person for this hearing, as well as of her ability to
21   waive her personal appearance and appear via video-teleconference. Ms. Desman waives her
22   right to personally appear at her Admit/Deny hearing on July 23, 2020 and instead consents to
23   appearance by video teleconference.
24   ///
25   ///
26   ///
27   ///
28
     Ofrm
     Defendant's Consent to Appear via Video-        -1-           United States v. Desman, 2:18-cr-227-MCE
     Teleconference
       Case 2:18-cr-00227-MCE Document 17 Filed 07/28/20 Page 2 of 2



1            Pursuant to Gen. Order 616, counsel for Ms. Desman signs this waiver on her behalf.
2
3    Dated: July 21, 2020
                                                 /s/ Leticia Desman
4
                                                 LETICIA DESMAN
5
     I agree and consent to my Client’s appearance by video-teleconference.
6
     Dated: July21, 2020
7                                                _/s/ Lexi Negin
8                                                LEXI NEGIN
                                                 Assistant Federal Defender
9                                                Attorney for Defendant
                                                 LETICIA DESMAN
10
11           IT IS SO ORDERED.
12
     Dated: July 28, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-      -2-           United States v. Desman, 2:18-cr-227-MCE
     Teleconference
